[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO VACATE JUDGMENT
On page 7 of the Memorandum of Decision dated February 1, 1995 the court ordered:
         "The defendant shall pay support for the children in accord with the guidelines which the court understands to be $270. per week."
CT Page 7098
In this motion the defendant moved to vacate judgment dated February 1, 1995 on the grounds that the award of child support is not in conformity with the child support guidelines.
The court agrees that the figure of $270. per week for child support is not in accord with the guidelines. However, the court intended it's order to be $220. child support plus $50. as contribution to the day care expenses. This was so urged by the plaintiff in the Memorandum on the matter filed March 14, 1995 (Document #268 in the file).
The court's order was ineptly phrased. Accordingly, the court's order ruling that the defendant pay support of $270. per week is deleted from the Memorandum of Decision and in its place the following language is substituted.
         "The defendant shall pay support for the children in accord with the guidelines which the court finds to be $220. per week. The defendant shall also pay in addition $50. per week as a contribution to the expenses of day care the plaintiff is incurring so she can maintain full time employment."
The Motion to Vacate the Award is denied.
THOMAS J. O'SULLIVAN, TRIAL REFEREE